Mr. Justice Phillips delivered the opinion of the Court: The indictment in this case charges the defendant with the crime of robbery, and sufficiently charges that offense. As drawn, it also, by the description and allegation of value of property alleged to have been feloniously stolen, taken and carried away from the person of Schultz, constitutes it a good indictment charging larceny from the person. On a charge of robbery, if it appears that one makes an assault on another, and against the will of the one assaulted takes from his person his money, goods or other valuable thing by force or intimidation, the offense is shown. The gist of the offense is the force or intimidation, and the taking from the person, against his will, a thing of value belonging to the person assaulted. In such case it is not material or necessary to accurately describe or prove the particular identity or value of the property taken from the person, further than to show it was the property of- the person assaulted, or in his care, and had a value. In a verdict finding a defendant guilty of robbery, there is no finding as to the value of the property taken. But where an indictment charges larceny, and the jury finds a defendant guilty, under the statute of this State it then becomes the duty of the jury to also find the value of the property stolen, as the determination of whether grand or petit larceny has been committed is dependent on the value of the property so found. As an indictment may be so drawn that one and the same count may so describe the offense of robbery that it would sufficiently charge that offense, it may also contain .allegations to sufficiently charge the offense of larceny from the person, and under that count a defendant may be convicted of either robbery or larceny, accordingly as it may be shown by the evidence; and a description and value may be alleged and shown that would he necessary in a charge of larceny that would be immaterial in a charge of robbery, and could be rejected as surplusage on that charge. And where, from the evidence, the force or intimidation, and taking from the person a thing of value, are shown, a conviction may be had without a finding of value specifically. The evidence in this case discloses the fact that the defendant, Burke, made an assault on Schultz, and used force to take from his person, against his will, his pocket-book containing his money, and this is sufficient to constitute the offense. The error assigned that the prosecution failed to prove the specific property described in the indictment was taken, is not sustained. Whilst a judge presiding at a trial has a right to put questions to a witness with reference to the issue on trial, and a court of review will allow much latitude, yet comments on evidence, or creating evidence, or seeking to sustain a witness, by the trial judge, must be condemned, and the action of the trial judge, as shown by this record, would, in a case at all doubtful or close on the facts, require a reversal. The evidence, however, is so conclusive, and the circumstances surrounding the commission of the offense so clearly point to the defendant as the guilty person, that we can not doubt his guilt, and the error of the judge in that regard was not such that a new trial should be granted. No other questions are raised on argument, and it is conceded by counsel for plaintiff in error that none other exist. The judgment is affirmed. Judgment affirmed.